Citation Nr: 0511303	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from October 1965 to September 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

According to a report on a July 2003 informal conference held 
with the veteran and his authorized representative and a 
Decision Review Officer (DRO), the issue of a separate claim 
for service connection of headaches was raised.  The 
authorized representative requested a 30-day delay in action 
on the appeal so the veteran could obtain evidence linking 
his current headaches to headaches he received treatment for 
during service.  The DRO agreed to defer action on the appeal 
for 30 days.  It appears, however, that no evidence was 
submitted.  In the September 2003 Supplemental Statement of 
the Case (SSOC), the DRO noted that if the veteran still 
wanted to make a claim for service connection for headaches, 
he should make that request in writing as soon as possible.  
In the December 2003 Statement of Accredited Representative 
in Appealed Case (in lieu of VA Form 646), the authorized 
representative noted that the veteran suffered from headaches 
on a continuous basis and that the service medical records 
documented that the veteran experienced headaches in service.  
In view of this, the issue of service connection for 
headaches is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The service medical records are absent any findings of or 
treatment for meningitis or residuals thereof in service. 



3.  The medical evidence of record does not show that the 
veteran has a current disability attributable to meningitis. 


CONCLUSION OF LAW

Meningitis was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in April 2001, the RO advised the veteran of the VCAA, VA's 
duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits for the claimed 
disability.  Lastly, the RO advised the veteran that there 
was no record of residuals of meningitis showing a chronic 
disability subject to service connection and that the veteran 
needed to provide evidence that showed the existence of the 
claimed condition and its possible relationship to service.  
Similar notice was provided again to the veteran in an August 
2002 development letter. 

The Board acknowledges that the April 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, the RO asked the veteran 
for all the information and evidence necessary to 
substantiate the claim.  The veteran has apprised VA of 
information and evidence that he believes is pertinent to 
substantiating his claim.  The Board contends that a 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2001 
rating decision, June 2002 rating decision, April 2003 
Statement of the Case (SOC) issued by a DRO, and September 
2003 SSOC issued by a DRO, which together provided the 
veteran with notice of the evidence needed to substantiate 
his claim and the reasons for denial of the claim.  The April 
2003 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
previously obtained the veteran's service medical records in 
February 2000 in connection with a prior claim.  In the 
veteran's Notice of Disagreement filed in March 2002, he 
maintained that he was treated for meningitis for over a 
month during service and he instructed the RO to obtain 
hospital records from Balboa Naval Hospital in San Diego, 
California, for the period of January 1967 or 1968 through 
June 1967 or 1968.  In a statement dated in July 2002, the 
veteran clarified that he was hospitalized at Balboa Naval 
Hospital for treatment of meningitis for about one month 
around April or May of 1968.  In a November 2002 response to 
the RO's request for a search of clinical records showing 
hospitalization for meningitis from April 1, 1968 to June 30, 
1968 at the Balboa Naval Hospital, the National Personnel 
Records Center (NPRC) indicated that no records were located 
on the veteran for the specified hospital and period.  As 
previously noted, an informal conference was held in July 
2003.  At the conference, the veteran affirmed that he was 
hospitalized only once during service and he reiterated that 
his hospitalization was for meningitis.  Based on a review of 
the service medical records, the NPRC's response to the 
additional search request, and the veteran's statements, the 
Board concludes that the veteran's complete service medical 
records have been associated with the claims file and no 
further development is required.  The service medical records 
confirm that the veteran was hospitalized on one occasion 
albeit for a disorder other than the disease for which he 
seeks service connection.    

In further regard to VA's duty to assist, the Board notes 
that the RO obtained VA treatment records dated from June 
1999 to September 2003.  Under the VCAA, VA is also required 
to provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as follows:  (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.

The Board notes that a specific "nexus" examination has not 
been conducted in connection with this claim.  The Board, 
however, finds that VA is under no duty to afford the veteran 
an examination or obtain a medical opinion as no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  The medical evidence of 
record does not show that the veteran currently has a 
disability attributable to meningitis or that the veteran had 
meningitis in service.  Without a current disability, there 
is no disabling condition to service connect.  Furthermore, 
because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination or medical opinion generally cannot provide 
evidence of such past events, a medical examination or a 
medical opinion obtained in connection with claim development 
cannot aid in substantiating this claim when the record does 
not already contain evidence that the veteran contracted 
meningitis during service.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) (citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003)).   

Lastly, the Board notes that the veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  At the July 2003 informal 
conference, the veteran did not indicate that he had any 
other evidence to submit to support the instant claim.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.     





II.	Evidence

In the March 2002 Notice of Disagreement and in the July 2002 
statement as well as at the July 2003 informal conference, 
the veteran maintained that he currently experienced 
headaches, speech difficulties, memory problems, problematic 
chewing, and a stiff neck, as the result of meningitis he 
reportedly contracted during service.  

The service medical records included a clinical record and 
consultation sheet that showed that the veteran was 
hospitalized at Balboa Naval Hospital from April 8, 1967 to 
April 24, 1967 for acute streptococcal pharyngitis.  At that 
time the veteran complained of several symptoms, including 
headaches and a stiff neck.  An April 1968 record showed that 
the veteran complained of a headache.  The service examiner 
noted headaches and questionable viral syndrome.  The 
September 1969 service separation examination report noted no 
relevant complaints or findings.  The service medical records 
were negative for any complaints or findings referable to 
meningitis.  

VA treatment records dated from June 1999 to September 2003 
included a record dated in June 1999 that showed that the 
veteran was seen for treatment of substance abuse.  On a 
review of systems, the veteran reported a positive history 
for meningococcal infection in 1967.  The veteran also 
complained that he had a "crooked jaw" that resulted in him 
only being able to chew on one side of his mouth.  Another 
June 1999 record noted that the veteran complained of 
frequent headaches which he attributed to meningitis that he 
reportedly had in service.  An August 1999 discharge summary 
noted that the veteran was hospitalized for treatment of 
substance abuse.  On a review of systems, the veteran again 
reported a positive history for meningococcal infection in 
1967, and he complained of difficulties with chewing.  None 
of the VA treatment records noted any clinical findings 
referable to meningitis.




III.	Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Savage, 10 
Vet. App. at 497. 


IV.	Analysis

The veteran claims that he was hospitalized on only one 
occasion during service at which time he was diagnosed with 
meningitis.  The service medical records do show that the 
veteran was hospitalized on one occasion during service, but 
he was treated at that time for acute streptococcal 
pharyngitis and not meningitis.  The service medical records, 
including the September 1969 report of service separation 
examination, are absent any findings of or treatment for 
meningitis or residuals thereof in service. 

The post-service medical records are similarly negative for 
findings of or treatment for meningitis or residuals thereof.  
The veteran's complaints of headaches, speech difficulties, 
memory problems, problematic chewing, and a stiff neck, have 
not been medically attributed as residuals of meningitis.  
Even if the complained of symptoms appear similar to those 
found to be causally or etiologically related to meningitis, 
service connection may not be established on this basis in 
the absence of medical evidence that meningitis had its onset 
or is otherwise related to service.  As for the veteran's 
opinion on the existence of a current disability due to 
meningitis and in-service incurrence of meningitis, the Board 
notes that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 494-95.  The veteran is competent to 
describe his symptoms, but he does not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Therefore, 
the veteran's assertions do not constitute competent evidence 
that he contracted the disease process, meningitis, during 
service and that he currently has a disability that was 
caused by meningitis.   

In the absence of medical evidence of a current disability 
attributable to meningitis and medical evidence of in-service 
incurrence of meningitis, service connection for meningitis 
may not be established.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b) (West 2002), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to any material issue.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  






ORDER

Service connection for meningitis is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


